Title: From George Washington to Thomas Jefferson, 10 July 1779
From: Washington, George
To: Jefferson, Thomas


        
          Sir
          Head Qrs New Windsor July the 10. 1779
        
        On the 4th Instant I had the Honor to receive Your Letter of the 19th of June. Your Excellency will permit me to offer you my sincere congratulations upon your appointment to the Government of Virginia.
        I thank you much for the accounts Your Excellency had been pleased to transmit me of the successes of Cols. Clarke & Shelby. They are important and interesting—and do great honor to the Officers and Men engaged in the Enterprizes. I hope these successes will be followed by very happy consequences. If Colo. Clarke could by any means gain possession of Detroit, it would in all probability effectually secure the friendship—or at least the neutrality of most of the Western Indians.
        I have no doubt of the propriety of the proceedings against Governor Hamilton—Dejean and Lamothe. Their cruelties to our unhappy

people who have fallen into their hands—and the measures they have pursued to excite the savages to acts of the most wanton barbarity—discriminate them from Common prisoners, and most fully authorise the treatment decreed in their case.
        Your Excellency will have heard of the Enemy’s movements up Hudson’s river. It was generally supposed from the force in which they came—and from a variety of Other circumstances that our posts in the Highlands were their Object; however they did not attempt them. They took post themselves on Verplanks & Stoney points, on the opposite sides of the River—where they have established very strong Garrisons, and from their peninsular and indeed almost insular forms—it will be very difficult if practicable to dislodge them. The taking of these positions was, among other considerations, to distress and cut off our best communication between the States East & West of the River. Since they have done this—Genl Clinton with the main body of his Army has fallen down the River to philipsbourg & the Country above Kings bridge. They seem determined to prosecute the system of War—threatned by the Commissioners and afterwards sanctioned by parliament on a discussion of the point. And a Detachment sent up the Sound last week disembarked plundered New Haven—burnt some Houses there and at East Haven—reimbarked and on the 7th relanded & burnt almost the Town of Fairfield, except a few Houses. The Militia upon these occasions, considering their number and the sudden manner in which they assembled, behaved with great spirit. Genl Tryon it is said commands these disgraceful expeditions. I have the Honor &c.
        
          G. Washington
        
        
          P.S. The Enemy have burnt Norwalk another Town on the sound.
        
      